STONE, C. J.
— Chapter 1, Title 2, Part 3 of the Code of 1876, commencing with section 3252, relates to attachments at law. Sections 3267 and 3293 are parts of that chapter. Section 3293 enacts, that “The garnishee must answer upon oath, according to the terms of the citation, within the first three days of the return term of the attachment, and may, if required by plaintiff, be examined orally in the presence of the court.” The meaning of this section is, that in garnishment causes, it rests with the plaintiff whether he will require the garnishee to submit to an oral examination in open court. May, in this statute, means must, for a third person is interested de jure in the enforcement of its provisions. — 2 Brick. Dig. 462, §§ 29, 30. The enforcement of this right by the court can be secured by attachment to compel an answer, by striking the written answer from the file, if there be one, and, the garnishee refusing to answer further, by giving judgment nisi against him for want of an answer, and by making it absolute, if he persist in his refusal. — Code, § 3298; 1 Brick. Dig. 179, § 356.
Section 3267 of the Code provides, that “The provisions of this chapter are applicable to all private corporations, and all affidavits required to be made under its provisions may be made by the president, cashier, secretary, or any other duly authorized agent of such corporation; and such corporation may do and be dealt with under its provisions in the same manner as if they were natural persons.” This is manifestly a' change of the common-law mode of official action by a corporation ; for, at common law, corporate acts were performed under the seal of the corporation. Garnishment is a species of attachment, and the purging of the conscience of some one having knowledge of the facts, is necessary to its successful administration. Hence the legislative change, by which a sworn personal answer is secured. And, under tins statute, corporations “may do and be dealt with, in the same manner as if they were natural persons;” that is, they may be required *260to answer orally, to have their answer rejected, if they refuse to answer when so ordered, and to have judgment rendered against them for want of an answer. — See M. & E. R. R. Co. v. Hartwell, 43 Ala. 508.
The answer may be made by the “president, cashier, secretary, or any other duly authorized agent of such corporation.” The legislature can not be supposed to have intended that the corporation may, at .its mere pleasure, authorize one of the named officers, or any other agent it may appoint, to attend and make answer for the corporation. • It might select an agent with intentional reference to his want of knowledge of tne facts about which he is to be interrogated. The intention was, that the answer should be made by some person cognizant of the facts, whether that person was president, cashier, secretary, or some other agent of the corporation. A failure to answer by some officer or agent who can answer knowingly, would authorize a judgment for want of an answer, subject to be made final as in other cases.
Mandamus denied.